Citation Nr: 0730621	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for rotor cuff tendinosis 
with distal supraspinatus tendon tear with impingement, left 
shoulder, claimed as secondary to a fall caused by service-
connected right knee instability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to October 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA). 
 

FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, a left 
shoulder disability is caused by a fall triggered by the 
service-connected right knee disability.  


CONCLUSION OF LAW

A left shoulder disability is proximately due to or the 
result of service-connected right knee disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, by letters of September 2002 and 
August 2003, the RO advised the appellant of the criteria for 
claims for service connection on a direct basis and as 
secondary to a service-connected disability, and provided an 
opportunity to submit any evidence pertinent to the claim.  
However, in view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating the claim.

II.  Analysis

Service connection is currently in effect for a right knee 
disability.  The veteran receives a 10 percent disability 
rating for severe degenerative joint disease of the right 
knee, and a 30 percent disability rating based on severe 
right knee instability.  

The veteran contends that he fell and injured his left 
shoulder after his right knee buckled.  

In his submission dated August 2002, the veteran claimed 
service connection for rotator cuff tendonitis with distal 
supraspinatus tendon tear and hypertrophic changes at the 
acromioclavicular joint with impingement as secondary to a 
fall in December 2001 caused by his service-connected right 
knee disability.  He identified medical treatment at the VA 
Bay Pines Medical Center.  

VA outpatient treatment records from July 2001 to October 
2002 are of record and reflect that the veteran was seen in 
March 2002 with complaints of left shoulder pain.  He stated 
that he fell in his garage after his right knee gave out.  
The treatment note states that the injury occurred one week 
prior.  The assessment was impingement of the left shoulder.  
X-rays were normal.  An MRI was ordered in order to rule out 
rotator cuff tear.  

An outpatient treatment note in June 2002 indicated that the 
left shoulder was still quite painful.  

An August 2002 MRI was interpreted to show a supraspinatus 
tear and impingement in the acromioclavicular joint and an 
effusion in the joint.  

A September 2002 orthopedic consult note indicates that the 
veteran had a fall injuring his left shoulder in July 2002.  
He fell because his knee gave away.  

He underwent physical therapy in September 2002 and received 
an injection of xylocaine and depomedrol.  

A September 2002 addendum reported that the fall happened "9 
months ago" when the veteran's right knee gave out.  The 
assessment was posttraumatic arthritis of the glenohumerol 
and acromioclavicular joint as well as bursitis and torn 
rotator cuff.  

A September 2002 occupational therapy record stated that the 
veteran fell in "Dec 2002 when his right knee gave out."  

During a VA examination in October 2002, the veteran reported 
that his right knee gave out and caused him to fall 6-7 times 
"over the years."  He reported that his right knee gave out 
while he was working in his garage, causing him to fall on 
his left side and shoulder.  He stated that he did not see 
anybody about it for about a week and eventually worked his 
way through the clinic system.  Following a physical 
examination, the assessment was severe degenerative joint 
disease of the right knee, with right knee instability, and 
rotator cuff tear of the left shoulder.  The examiner opined 
the shoulder condition could not be related to the knee 
disability without resorting to speculation.  

Following a review of the claims file in February 2004, the 
same VA examiner opined that falls can happen with or without 
a knee condition and as such would be speculative to 
attribute the left shoulder condition to the right knee 
condition.  

In a statement submitted in April 2004, the veteran reported 
that the left shoulder injury occurred in November or early 
December 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies. There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

In this matter, there is no contention that a left shoulder 
condition was incurred during service.  With respect to the 
contention that a left shoulder condition was caused by the 
service-connected right knee disability, the record reflects 
that the veteran has a current left shoulder disability, 
currently diagnosed as posttraumatic arthritis of the 
glenohumerol and acromioclavicular joint as well as bursitis 
and torn rotator cuff.  The record further reflects that the 
veteran's service-connected right knee disability is 
manifested by severe instability.  

The question in this case is not whether there is a 
physiological relationship between the right knee and left 
shoulder.  There is no contention or evidence to show that 
the right knee disability causes or aggravates the left 
shoulder condition.  Rather, the question is whether the 
injury as described by the veteran actually occurred.  If the 
left shoulder injury was due to the right knee buckling then 
service connection would be warranted.  If, however, the 
incident as described by the veteran did not occur as 
alleged, then service connection would not be warranted.  

The Board finds, after a careful review of the evidence, that 
there is evidence to support the veteran's theory that the 
right knee instability caused a fall resulting in an injury 
to the left shoulder.  First, there is competent medical 
evidence showing that the right knee disability is manifested 
by instability.  In addition, there are reports in the 
medical records where the veteran indicates that right knee 
buckling caused numerous falls.  In addition, there are 
numerous references in the veteran's outpatient treatment 
records in which he consistently reports how the injury to 
the left shoulder occurred.  While there is some variation in 
the records as to the date of the injury, the Board cannot 
say whether such is due to a transcription error on behalf of 
VA medical center personnel or due to veteran's faulty 
recollection as to when the event occurred.  Moreover, 
despite the variation as to the date of the injury, the 
veteran has consistently reported the circumstances of the 
injury, namely that his knee buckled while he was working in 
his garage.  Thus, the Board cannot state, based on the 
variation in the records as to the date of injury alone that 
the veteran is being untruthful or that his credibility is 
otherwise called into question.  

There is also evidence of record which questions whether 
there is a relationship between the right knee condition and 
the left shoulder.  In this respect, the VA examiner found, 
following a review of the claims file, that he could not 
determine if the fall was due to the right knee disability or 
for some other reason.  

The benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 
provides that:

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the 
Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the 
doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the 
provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in 
favor or and opposing the veteran's claim is found to be 
almost exactly or nearly equal.  The statutory benefit of the 
doubt rule applies when the factfinder determines that the 
positive and negative evidence relating to a veteran's claim 
are "nearly equal," thus rendering any determination on the 
merits "too close to call."  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).  

In this matter, there is an approximate balance of evidence 
both for and against the claim.  Accordingly, as the evidence 
is in a state of equipoise, the benefit-of-doubt-rule 
requires is for application.  Thus, resolving all reasonable 
doubt in the veteran's favor, the Board determines that 
service connection for left shoulder rotor cuff tendinosis 
with distal supraspinatus tendon tear with impingement is 
warranted.  

ORDER

Service connection for left shoulder rotor cuff tendinosis 
with distal supraspinatus tendon tear with impingement is 
granted.  


____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


